In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                Nos. 06-18-00025-CR &
                   06-18-00026-CR



       BRADLEY CURTIS KOUGHER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 8th District Court
                Hopkins County, Texas
         Trial Court Nos. 1726304 & 1726305




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                                   ORDER
         Court reporter Judith Snyder recorded volume four of the trial court proceedings in

appellate cause numbers 06-18-00025-CR and 06-18-00026-CR, styled Bradley Curtis Kougher

v. The State of Texas, trial court cause numbers 1726304 and 1726305, respectively, in the 8th

Judicial District Court of Hopkins County, Texas. 1 A copy of this record has been requested by a

family member of Bradley Curtis Kougher.

         This record contains sensitive data. See TEX. R. APP. P. 9.10. Sensitive data includes,

                (1)      A driver’s license number, passport number, social security number,
         tax identification number or similar government-issued personal identification
         number;

                (2)   bank account number, credit card number, and other financial
         account number;

                (3)     a birth date, a home address, and the name of any person who was a
         minor at the time the offense was committed.

TEX. R. APP. 9.10(a). Rule 9.10(b) provides, “Unless a court orders otherwise, an electronic or

paper filing with the court, including the contents of any appendices, must not contain sensitive

data.” Further, “[t]he filing of a document constitutes a certification by the filer that the document

complies with paragraphs (a) and (b) of this rule.” TEX. R. APP. P. 9.10(e).




1
  Prior to releasing the reporter’s record, we issued an order to Jana Atchison Rushing, the official court reporter in
this case, requiring the redaction of sensitive data from the record. In response to this order, Rushing provided certain
redacted portions of the record and further advised this Court that Snyder reported volume four of these proceedings.
Rushing advised this Court that Snyder indicated that she would require a redaction order.

                                                           2
         Having determined that volume four of the reporter’s record contains sensitive data, as that

term is defined by Rule 9.10, we hereby order Snyder to redact this volume of any and all sensitive

data it contains. 2

         The redacted volume four of the reporter’s record is to be received no later than

Wednesday, August 28, 2019. If the redacted volume four of the reporter’s record is not received

by August 28, we warn Snyder that we may begin contempt proceedings and order her to show

cause why she should not be held in contempt of this Court for failing to obey its order.

         IT IS SO ORDERED.

                                                      BY THE COURT

Date: August 14, 2019




2
  The record contains the names of five persons who were minors when the offense was committed. See TEX. R. APP.
9.10(a)(3). In accordance with Rule 9.10(d), “Sensitive data must be redacted by using the letter ‘X’ in place of each
omitted digit or character or by removing the sensitive data in a manner indicating that the data has been redacted.”
TEX. R. APP. P. 9.10(d).
                                                          3